Citation Nr: 0902294	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial increased rating for 
degenerative joint disease (DJD) of the right knee, currently 
evaluated as 10 percent disabling. 

2. Entitlement to an initial increased rating for 
degenerative disc disease (DDD) of the lumbosacral spine, 
currently evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to May 1999, 
and again from July 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO). By rating decision of June 2005, the RO granted 
service connection for low back and right knee disabilities, 
and assigned 20 percent and noncompensable ratings, 
respectively, effective March 2005. The veteran disagreed 
with the rating assigned for each of the disabilities, and 
the current appeal ensued. Based on the receipt of additional 
evidence, including the March 2006 VA examination report, the 
RO increased the veteran's noncompensable rating for his 
right knee disability to 10 percent, effective March 2005. 

In December 2006, a videoconference Board hearing was held at 
the RO before the undersigned Acting Veterans Law Judge 
(VLJ). A transcript of that hearing is of record and 
associated with the claims folder. 

The Board remanded this case in August 2007 for further 
development. 


FINDINGS OF FACT

1. The veteran's DJD of right knee is productive of pain and 
limitation of motion of no less than zero degrees of 
extension and flexion of 145 degrees; no more than slight 
subluxation shown. 

2. The veteran's DDD of the lumbosacral spine is productive 
of forward flexion greater than 30 degrees but no more than 
60 degrees; unfavorable ankylosis of the entire thoracolumbar 
spine or incapacitating episodes with a total duration of 
4 weeks but less than 6 weeks during the past 12 months are 
not shown. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for DJD 
of the right knee, are not met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2008). 

2. The criteria for a rating in excess of 20 percent for DDD 
of the lumbosacral spine, are not met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

The required VCAA notification was provided in a letter 
issued in March 2005, prior to the June 2005 adjudication. In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received such notification in March 2006. 

Regarding the appeal of an initial rating following the grant 
of service connection for DJD of the right knee and DDD of 
the lumbosacral spine, service connection for both 
disabilities have been established, and an initial rating for 
DJD of the right knee and DDD of the lumbosacral spine has 
been assigned; therefore, the claims have been substantiated. 
As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended has been fulfilled. Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Also, it is of note that, after being awarded an initial 
disability rating for DJD of the right knee and DDD of the 
lumbosacral spine, the veteran filed a Notice of Disagreement 
contesting the initial rating determinations. The RO 
furnished the veteran a Statement of the Case addressing such 
ratings, including notice of the criteria for a higher rating 
for both disabilities, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal and submitting additional medical evidence in support 
of his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105. 
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal. 

A videoconference Board hearing was held wherein the veteran 
testified before the undersigned Acting Veterans Law Judge 
(VLJ) in December 2006. It is noted that additional evidence 
consisting of copies of service treatment records from 1994 
to 2004 were received in December 2008 without a waiver of 
initial RO consideration of those record. As those records 
are not relevant to the issues in appellate status, the Board 
will adjudicate the claims. The Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.


Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for DJD of the right knee was granted by 
rating decision of June 2005 and a noncompensable rating was 
granted, effective March 2005. A 20 percent rating for DDD of 
the lumbosacral spine was also granted in June 2005, 
effective March 2005. By rating decision of April 2006, the 
veteran's knee disability was increased to 10 percent, 
effective March 2005. The veteran disagreed with the initial 
ratings. 


DJD of the right knee

The veteran claims that his right knee DJD is more severe 
than the current evaluation reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for DJD of 
the right knee and the appeal will be denied.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

With x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, will be rated as 20 percent 
With x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups will be rated as 10 percent. 
Note (1): The 20 percent and 10 percent ratings based on x-
rays findings above, will not be combined with ratings based 
on limitation of motion. 

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating. Flexion 
limited to 45 degrees warrants a 10 percent rating. To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees. Finally, flexion limited to 15 degrees is rated 
30 percent. 

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating. 
Extension limited to 10 degrees warrants a 10 percent rating. 
To warrant a 20 percent rating, extension must be limited to 
15 degrees. Extension limited to 20 degrees warrants a 
30 percent rating. A 40 percent rating is warranted for 
extension limited to 30 degrees. Finally, extension limited 
to 45 degrees is rated 50 percent. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint. See VAOPGCPREC 9-2004.

VA General Counsel opinions have held that arthritis and 
instability of a knee may be rated separately under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5257. VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.

Under 38 C.F.R. § 4.71a,Diagnostic Code 5257, a 10 percent 
evaluation contemplates slight subluxation or lateral 
instability. To warrant a 20 percent evaluation, moderate 
subluxation or lateral instability must be shown. A 
30 percent evaluation is warranted for severe subluxation or 
lateral instability. 

The veteran underwent a VA examination in April 2005. He 
complained that his right knee bothered him at a steady 3-
4/10 and that there was a sharp, stabbing pain that occurred 
occasionally. The pain was more medial than lateral. Physical 
examination showed the veteran's gait was normal and he could 
do a deep knee bend. There was no true effusion of the right 
knee. The knee was stable to varus and valgus stress, but 
there was laxity of the right knee of 1/2+. McMurray's testing 
was negative. There was mild tenderness along the medial 
joint line and minimal patellofemoral crepitus with no 
complaints of pain on stress patellofemoral motion. The 
impression was right knee status post multiple surgical 
procedures, including 2 anterior cruciate ligament repairs, 
and right knee degenerative changes particularly of the 
patellofemoral portion of the knee joint. 

The veteran was seen by John H. Bailey, MD, in July 2005. He 
related increasing giving way of the right knee, particularly 
when his knee was fully extended. Upon examination, his range 
of motion of the right knee was described as full. He had 1+ 
Lachman's test and a questionably positive pivot shift. There 
was no valgus or varus laxity. There was no significant 
effusion and no crepitus. He underwent an MRI and additional 
examination in two weeks. His right knee at that time was 
essentially unchanged. The impression was right ACL graft 
failure. 

The veteran privately underwent a MRI in July 2005. The 
impression was status post ACL reconstruction changes, 
showing the presence of fluid which raised the possibility of 
at least a partial, if not a complete tear. The posterior 
ligament was intact, the collateral ligaments did not show 
any tears and there were no acute appearing meniscal tears. 
The posterior horn of the medial meniscus was small and 
somewhat irregular. There was also a small joint effusion, 
popliteal cyst. 

The veteran underwent VA examination in March 2006. It was 
noted that the veteran worked as a nurse in a nursing home 
for 40 hours a week from May 2005 to July 2005, and since 
July 2005, he worked for 32 hours a week because of right 
knee pain. He claimed that he lost 6 to 7 days in the last 
12 month because of his right knee and low back condition. 
The veteran suffered constant dull pain at the medial aspect 
of the right knee when he was sitting with a 1 on a 0 to 
10 scale. The pain was noted to worsen to 4 when standing or 
walking. He related that he was on his feet 8 hours per day 
while working as a nurse and that he had intermittent 
episodes of locking with a sharp pain with the 10 level pain 
lasting about seconds. Physical examination showed the 
veteran walked without a limp or a cane. It was noted that 
there were no episodes of dislocation or recurrent 
subluxation of the right knee. There was local tenderness of 
the medial aspect of the right knee. There was no evidence of 
local swelling, local heat, or local redness of the right 
knee. Range of motion of the right knee was extension of 0 
degrees without pain and flexion of 145 degrees with pain on 
anterior aspect of the right knee. He had pain at the medial 
aspect of the right knee with pressure but did not have pain 
at the lateral aspect of the right knee with pressure. 
McMurray's test was negative on the right. Strength of the 
right thigh was 4/5. There was no clinical evidence of range 
of motion additionally affected with pain, weakness, or 
fatigue with repeated use of the right knee. A March 2006 MRI 
revealed a complete rupture of the ACL graft with anterior 
tibial subluxation. The diagnoses were status post anterior 
cruciate ligament reconstruction of the right knee, ACL graft 
rupture of the right knee, and status post partial 
menisecctomy o the right knee. 

The veteran testified at a videoconference hearing in 
June 2006. He related that he had shooting pain down his 
right leg and he submitted a warning letter from his employer 
with regard to his attendance. He stated that he had chronic 
right knee locking, 5 to 6 times per month and missed 1 day 
every two months and sometimes 2 days per month from work due 
to his right knee. 

The veteran submitted a June 2006 warning letter from his 
employer in support o his claim. The warning letter showed 
that the veteran missed 7 days in 10 months and he was 
informed if he missed any other days in the next 7 months, he 
would incur a 3 day suspension without pay. The warning 
letter did not indicate the reason for the veteran's 
attendance violations. 

Throughout the rating period, the symptoms associated with 
the veteran's right DJD of the knee warrant no more than the 
currently assigned 10 percent evaluation. VA General Counsel 
opinions have held that arthritis and instability of a knee 
may be rated separately under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5257. VAOPGCPREC 9-98; VAOPGCPREC 23-97. The 
evidence of record shows that the veteran has no more than 
slight instability of the right knee and therefore, no more 
than a 10 percent rating is assignable for right knee 
instability under DC 5257 in the instant case.

Additionally, he is not shown to have limitation of flexion 
to 45 degrees or limitation of extension to 10 degrees, such 
that a compensable rating would be warranted based on either 
limitation of flexion or limitation of extension under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. The veteran 
has extension of 0 degrees and 145 degrees of flexion 
throughout the appellate period. When compared with standard 
range of knee motion (0 to 140 degrees, see 38 C.F.R. § 4.71, 
Plate II), the veteran's knee motion, even considering his 
complaints of pain, is not shown to warrant a compensable 
disability rating. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Moreover, since the presence of ankylosis is not shown, an 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5256 is 
also not warranted. The veteran also does not warrant a 
rating under Diagnostic Codes 5258 or 5259, because there is 
no evidence of removal or dislocation of the cartilage. 

Under the foregoing circumstances, a basis upon which to 
assign an evaluation in excess of the 10 percent presently 
assigned for right knee DJD has not been shown, and the 
veteran's appeal is denied. 


Lumbar spine

The veteran claims that his DDD of the lumbosacral spine is 
more severe than the current evaluation reflects. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for DDD of 
the lumbosacral spine and the appeal will be denied.

Service connection for DDD with spondylolisthesis of the 
lumbosacral spine, status post laminectomy with fusion was 
granted by rating decision of June 2005. A 20 percent rating 
was awarded, effective March 2005. 

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  Note (1) provides that 
for the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The veteran underwent a VA examination of his lumbosacral 
spine in April 2005. The veteran complained of pain from 4/10 
to 9/10 in the lumbar region. The pain was noted to radiate 
to the right gluteus, sometimes to the left. There was 
numbness on the top of his right foot and his medial right 
ankle at times. It was sharp and extreme in intensity. He 
related that he was treated with Darvocet and Flexeril. He 
complained of flare-ups approximately once a day. He related 
that he tightened up and that these flare-ups lasted one hour 
or less. He related that his function was limited during 
flare-ups. He reported urinary incontinence. He also had 
urgency of bowel and it affected his sex life. He walked 
without a brace for his back and without a cane or crutches. 
He related that he was unable to do hands on nursing and he 
could not do maintenance around his house because he could 
not lift. 

Physical examination revealed that the veteran walked with a 
normal gait. He was able to walk on his heels and toes. He 
had no spasm noted on range of motion of his back. Range of 
motion revealed forward flexion of 0 to 65 degrees and when 
repeated, 0 to 60 degrees. Extension was 0 to 12 degrees and 
when repeated it was 0 to 30 degrees, when again repeated it 
was 0 to 24 degrees. Left lateral flexion was 0 to 32 
degrees, when repeated 0 to 28 degrees. Right lateral flexion 
was 0 to 21 degrees and when repeated, 0 to 30 degrees. Left 
lateral rotation was 0 to 40 degrees and right lateral 
rotation was 0 to 30 degrees. He had decreased strength of 
his right hip, secondary to pain and weakness. At the time of 
the examination, he complained of a burning sensation present 
with and without light touch over the lateral right ankle. 
Knee jerks were 2+, 2+ and ankle jerks were 2+ 2+. Straight 
leg raising was negative at 90 degrees, bilaterally. The 
diagnostic impression was lumbosacral spine spondylolisthesis 
(anterior) of L3-4, and degenerative disc disease, low back 
status post laminectomy with fusion and posterior 
instrumentation. The veteran indicated that he had flare-ups 
of back pain which caused additional limitation of motion and 
limitation of function. However, the examiner stated that the 
veteran did not have a flare-up during the course of the 
examination. 

The veteran underwent VA examination in March 2006. The 
veteran complained of suffering from constant stiffness and 
aching at the lumbosacral area. The lower pain at the 
lumbosacral area was 5/10 when standing, worse after standing 
in one spot for 15minutes, or when he tried to push a 
medicine cart or lifting 15 to 30 pounds. He related that his 
back pain got better within 10 to 15 minutes after sitting 
down. Stiffness and pain worsened when it was cold or damp. 
He also stated that he experienced spontaneous pain down the 
anterolateral aspect of the right thigh when he was walking 
on average 4 to 5 times a day and that pain would disappear 
spontaneously after 10 to 15 minutes. He stated that he had 
bowel movements every other day or sometimes 3 times per day. 
He urinated 8 to 10 times a day but not during night. He 
related that he drank a lot of water because of a history of 
hematuria. He had no weight loss, fever, malaise, dizziness, 
visual disturbance, numbness, or weakness of the extremities, 
or any erectile dysfunction. He also noted he did not use a 
back brace, crutch, or cane. Physical examination revealed 
the veteran walked without a cane and without limping. 
Evaluation of the lumbosacral spine showed no evidence of 
local swelling, heat, redness, or tenderness. Range of motion 
revealed forward flexion of 0 to 60 degrees, extension of 20 
degrees with pain; lateral flexion to the right of 20 degrees 
without pain and lateral flexion to the left of 20 degrees 
with pain in the upper lumbar area. Rotation was 45 degrees 
without pain, bilaterally. Strength of the lumbar spine was 
5/5. Knee jerk was 2-3 on the left ad right and ankle jerk 
was 1-2 on the left and right. Thigh strength was 4-5/5 on 
the right and 5/5 on the left. Lower leg strength was 5/5 on 
the left and the right. The diagnosis was status post fusion 
surgery of the lumbar spine at L3-L4 with associated grade 
spondylolisthesis, degenerative arthritis of the lumbar spine 
at L4-5 and L5-S1, DDD of lumbar spine at L5-S1, and 
bidirectional thoracic scoliosis. 

The veteran testified at a videoconference hearing before the 
undersigned Acting VLJ in June 2006. The testimony related 
that he had shooting pain down his leg, he missed work for 
both his right knee and his lumbar spine, he had chronic 
lumbosacral back pain, and he experienced numbness and 
tingling of the right leg to foot on occasion, but only short 
term. 

The veteran's lumbosacral spine disability does not warrant 
more than a 20 percent disability. At no time during the 
appellate period was the veteran's forward flexion of the 
thoracolumbar spine 30 degrees or less, nor did his 
lumbosacral spine exhibit favorable ankylosis, necessary for 
a 40 percent rating. Additionally, although the veteran 
indicated that he missed work for his right knee and back, at 
no time did he present evidence indicating that he was 
prescribed bed rest by a physician and treatment by a 
physician. It is noted that a separation rating has been 
assigned for voiding dysfunction with urinary hesitancy, 
frequency and incontinence.  Although the veteran complained 
of numbness of the right foot and ankle on VA examination in 
April 2005, physical examination on that examination and on 
examination in March 2006 did not show any neurological 
deficits. Based on the foregoing, an initial rating for DDD 
of the lumbosacral spine greater than 20 percent is not 
warranted. 

Finally, the veteran has submitted no evidence showing that 
either his right knee disability or his DDD of the 
lumbosacral spine has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that his right 
knee disability or DDD of the lumbosacral spine has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. He has not been hospitalized for his 
knee or lumbar disability, although he related that he had 
been told that revision may need to occur on both. Both his 
right knee and lumbosacral spine disabilities have been 
contemplated on a schedular basis. As such, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases. See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that an initial increased rating for 
DJD of the right knee and DDD of the lumbosacral spine is not 
in order. 




ORDER

An increased initial rating for DJD of the right knee is 
denied. 

An initial increased rating for DDD of the lumbosacral spine 
is denied. 



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


